Name: Commission Regulation (EC) No 2474/1999 of 24 November 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities25. 11. 1999 L 302/5 COMMISSION REGULATION (EC) No 2474/1999 of 24 November 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade nego- tiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 25 November 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 25. 11. 1999L 302/6 ANNEX to the Commission Regulation of 24 November 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 77,6 204 42,4 999 60,0 0707 00 05 628 134,8 999 134,8 0709 90 70 052 80,3 204 102,4 999 91,3 0805 20 10 204 59,4 999 59,4 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 54,9 999 54,9 0805 30 10 052 32,6 528 77,3 600 64,2 999 58,0 0808 10 20, 0808 10 50, 0808 10 90 039 90,7 060 34,4 388 70,4 400 83,2 404 72,1 800 149,2 804 26,8 999 75,3 0808 20 50 052 148,2 064 63,2 400 89,3 720 80,6 999 95,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2645/98 (OJ L 335, 10.12.1998, p. 22). Code 999 stands for of other origin.